Case 4:14-md-02566-TSH Document 1040 Filed 07/08/20 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

IN RE: TELEXFREE SECURITIES
LITIGATION

MDL No. 4:14-md-2566-TSH

 

This Document Relates to:
ALL CASES

 

 

MOTION FOR FINAL APPROVAL OF SETTLEMENTS WITH
DEFENDANTS JOSEPH CRAFT AND CRAFT FINANCIAL SOLUTIONS, INC.,
BASE COMMERCE, LLC, SYNOVUS BANK, AND CERTAIN RELATED PARTIES

Plaintiffs Waldamara Martin, Igor Shikhman, Tyzza Hartman, Edivaldo A. Reis, and Rita
Dos Santos (together “Class Representatives”) hereby move the Court, pursuant to Federal Rule
of Civil Procedure 23(e), for final approval of the settlements reached with Defendants Joseph
Craft and Craft Financial Solutions, Inc. (the “Craft Defendants”) and related parties BWFC
Processing Center, LLC, ACE LLP and Audra Craft (collectively with the Craft Defendants, the
“Craft Parties”) and Defendants Base Commerce, LLC, Synovus Bank, John Hughes, Brian
Bonfiglio, John Kirchhefer, and Alex Sidel (together the “Base/Synovus Defendants”). Plaintiffs
seek entry of orders:

1. granting final approval of the settlement agreement with the Craft Parties (the

“Craft Agreement”) and the settlement agreement with the Base/Synovus

Defendants (the “Base/Synovus Agreement”) as fair, reasonable, and adequate,

Ww

certifying a settlement class with respect to each settlement;
Case 4:14-md-02566-TSH Document 1040 Filed 07/08/20 Page 2 of 5

3. approving the manner and form of notice given to the class members as the best

notice practicable under the circumstances; and

4, entering final judgment as to the Craft Defendants and the Base/Synovus

Defendants.

The grounds for this motion are that (1) the settlement agreements meet the requirements
for approval pursuant to Federal Rule of Civil Procedure 23(e); (2) the form and manner of
providing notice met the requirements of Federal Rule of Civil Procedure 23(c) and due process;
(3) the settlement class meets the requirements for certification under Federal Rule of Civil
Procedure 23; (4) the response of the class supports final approval; and (5) there is no just reason
for delay in the entry of Final Judgment as to the Craft Defendants and the Base/Synovus
Defendants.

This motion is based upon this Motion and the Memorandum of Law in support of Final
Approval, the Declaration of Robert J. Bonsignore, and the Declaration of Eric Schachter filed
concurrently herewith, the complete files and records of this action, and such other written or
oral arguments that may be presented to the Court.

Dated: July 8, 2020 Respectfully submitted,

TELEXFREE CLASS PLAINTIFFS
By their attorneys,

Robert J. Bonsignore Esq.

(BBO No. 547880)

(NH Bar No 21241)

Lisa A. Sleboda, Esq.

(PA Bar No. 71580)

(NY Registration No. 2640498)
Bonsignore Trial Lawyers, PLLC
23 Forest St.

Medford, MA 02155
Telephone: 781-856-7650
Case 4:14-md-02566-TSH Document 1040 Filed 07/08/20 Page 3 of 5

Cell: 781-856-7650

Fax: 702-852-5726

Email: rbonsignore@class-actions.us
Email: lsleboda@class-actions.us
MDL 2566 Interim Lead Counsel

Plaintiffs’ Counsel:

R. Alexander Saveri, Esq.
Sarah Van Cullen, Esq.
Saveri & Saveri, Inc.

706 Sansome Street

San Francisco, CA 94111
Telephone: 415-217-6810
Email: rick@saveri.com

D. Michael Noonan, Esq.

Shaheen and Gordon

353 Central Ave., 2nd Floor

P.O. Box 977

Dover, NH 03821

Telephone: 603-749-5000

Email: mnoconan@shaheengordon.com
Fax: 603-749-1838

Ronald A. Dardeno, Esq.

Law Offices of Frank N. Dardeno
424 Broadway

Somerville, MA 02145
Telephone: 617-666-2600
Email: rdardeno@dardeno.com

Edwin H. Howard, Esq.
Bonville & Howard
154 Prichard Street
Fitchburg, MA 01420
(978) 345-4144

(978) 345-2261 (Fax)

Ernest Warren, Esq.

Vera Warren

Warren & Sugarman

838 SW Is Avenue, Suite 500
Portland, Oregon 97204
(503) 228-6655
Case 4:14-md-02566-TSH Document 1040 Filed 07/08/20 Page 4of5

(503) 228-7017 (Fax)

William Sinnott, Esq.

(BBO No. 547423)

Barrett & Singal

One Beacon Street, Suite 1320
Boston, MA 02108
Telephone: 617-720-5090
Fax: 617-720-5092
wsinnott@pbarrettsingal.com
Case 4:14-md-02566-TSH Document 1040 Filed 07/08/20 Page 5of5

CERTIFICATE OF SERVICE

1, Robert J. Bonsignore, hereby certify that on this 8n day of July 2020, | caused the

foregoing to be electronically filed with the Clerk of the Court by using the Case

Management/Electronic Case Filing (CM/ECF) system, which will send a notice of electronic

filing to all parties registered with the CM/ECF system in the above-captioned matter. A copy

will be forwarded via first class mail, postage prepaid, to those parties not electronically

registered at their last and/or only known address.

l.

MOTION FOR FINAL APPROVAL OF SETTLEMENTS WITH

DEFENDANTS JOSEPH CRAFT AND CRAFT FINANCIAL SOLUTIONS, INC.,
BASE COMMERCE, LLC, SYNOVUS BANK, AND CERTAIN RELATED
PARTIES;

MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL

OF SETTLEMENTS WITH DEFENDANTS BASE COMMERCE, LLC,
SYNOVUS BANK, JOSEPH CRAFT, CRAFT FINANCIAL SOLUTIONS, INC.,
AND CERTAIN RELATED INDIVIDUALS

. ATTACHMENT A: DECLARATION OF ERIC SCHACTER IN SUPPORT

OF MOTION FOR FINAL APPROVAL OF SETTLEMENTS WITH
DEFENDANTS JOSEPH CRAFT AND CRAFT FINANCIAL SOLUTIONS, INC.,
BASE COMMERCE, LLC, SYNOVUS BANK, AND CERTAIN RELATED
PARTIES INCLUDING EXHIBITS 1, 2, AND 3.

ATTACHMENT B: DECLARATION OF ROBERT J, BONSIGNORE IN
SUPPORT

OF MOTION FOR FINAL APPROVAL OF SETTLEMENTS WITH
DEFENDANTS JOSEPH CRAFT AND CRAFT FINANCIAL SOLUTIONS, INC.,
BASE COMMERCE, LLC, SYNOVUS BANK, AND CERTAIN RELATED
PARTIES

Lsf Robert i Bonsignore
Robert J. Bonsignore
